COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Four J’s Community Living Center, Inc. and Anthonia
                            Uduma v. Patti J. Wagner, As Guardian of Jenny Ann
                            Wagner, An Incapacitated Adult

Appellate case number:      01-19-00346-CV

Trial court case number:    2009-40925

Trial court:                269th District Court of Harris County

       Appellants, Four J’s Community Living Center, Inc. and Anthonia Uduma, have
filed a notice of appeal of the trial court’s final judgment, signed on February 8, 2019.
The reporter’s record was due to be filed by June 10, 2019. See TEX. R. APP. P. 35.1(a).
On June 11, 2019, the Clerk of this Court notified appellants that the court reporter
responsible for preparing the reporter’s record had not filed a reporter’s record because
appellants had not paid, or made arrangements to pay, the fee for preparation of the
reporter’s record. On July 11, 2019, appellants’ counsel notified the Court that payment
arrangements had been made for preparation of the reporter’s record. Accordingly, the
reporter’s record is due to be filed no later than 30 days of the date of this order.
See TEX. R. APP. P. 35.3(b), (c).
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: __July 25, 2019___